      Case 3:17-cv-00561-WHO Document 385 Filed 01/24/19 Page 1 of 3



 1

 2
                                     UNITED STATES DISTRICT COURT
 3
                                NORTHERN DISTRICT OF CALIFORNIA
 4
                                        SAN FRANCISCO DIVISION
 5

 6   SYNOPSYS, INC.,                                    Case No. 3:17-cv-00561-WHO
 7                      Plaintiff,
 8          v.                                          CONSENT JUDGMENT AND
                                                        PERMANENT INJUNCTION
 9   UBIQUITI NETWORKS, INC., UBIQUITI
     NETWORKS INTERNATIONAL LIMITED,
10   CHING-HAN TSAI, and DOES 1-20, inclusive,
11   Defendants.
12
     AND RELATED COUNTERCLAIMS
13

14          WHEREAS, on February 3, 2017, Plaintiff Synopsys, Inc. (“Synopsys”) filed its Complaint
15   for Violations of the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201 et seq. (“DMCA”) and
16   of other federal statutes and the common laws of California against Defendants Ubiquiti Networks,
17   Inc. (“Ubiquiti”) and Ubiquiti Networks International Limited (“UNIL”), (collectively “Ubiquiti
18   Defendants”), Ching-Han Tsai (“Tsai”) and Does 1 through 10 (the “Litigation”);
19          WHEREAS Ubiquiti and UNIL have been served with and answered the Complaints in the
20   Litigation;
21          WHEREAS in the Litigation Synopsys seeks a permanent injunction to prevent any
22   unlicensed use of Synopsys’s software;
23          WHEREAS, Synopsys and Ubiquiti and UNIL have resolved the claims between them, the
24   consideration for which includes the entry of this Consent Judgment and Permanent Injunction;
25          THEREFORE, IT IS HEREBY SO STIPULATED that:
26          1.      Ubiquiti and UNIL are hereby permanently restrained and enjoined from accessing,
27   using, distributing or selling any Synopsys products or any electronic files associated with the use
28

                                                                     CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                                     -1 -                     CASE NO. 3:17-CV-00561-WHO
      Case 3:17-cv-00561-WHO Document 385 Filed 01/24/19 Page 2 of 3



 1   of or access to any Synopsys products, including but not limited to license key files, without a valid

 2   license. Ubiquiti and UNIL may use or access Synopsys products only with a valid license;

 3            2.     Ubiquiti and UNIL are hereby ordered to cease using and return to Synopsys all

 4   Synopsys Materials, as defined in paragraph 3 of the Confidential Settlement Agreement;

 5            3.     Synopsys and Ubiquiti and UNIL consent to the Court retaining jurisdiction of the

 6   subject matter hereof and over Ubiquiti and UNIL to ensure compliance with this Consent

 7   Judgment and Permanent Injunction; and

 8            4.     This Consent Judgment and Permanent Injunction is final and non-appealable, with

 9   the parties to bear their own costs and attorneys’ fees incurred in connection with this dispute.

10            STIPULATED AND AGREED TO BY:

11
                                                     DENISE MINGRONE
12   Dated:         January 23 2019
                   _____________,                    Orrick, Herrington & Sutcliffe LLP
13

14                                                   By:        /s/ Denise Mingrone
                                                                    DENISE MINGRONE
15                                                          Attorneys for Plaintiff, Synopsys, Inc.
16
                                                     WENDY J. RAY
17   Dated:         January 23 2019
                   _____________,                    Morrison & Foerster LLP
18

19                                                   By:         /s/ Wendy J. Ray
                                                                      WENDY J. RAY
20                                                    Attorneys for Defendants, Ubiquiti Networks, Inc.
                                                        and Ubiquiti Networks International Limited
21

22

23
                             CIVIL LOCAL RULE 5-1(i)(3) ATTESTATION
24
              I hereby attest that concurrence in the filing of this document has been obtained from each
25
     of the other signatories hereto.
26
     Dated: January 23
                    __, 2019                       By: /s/Denise Mingrone
27                                                    DENISE MINGRONE

28

                                                                      CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                                     -2-                       CASE NO. 3:17-CV-00561-WHO
      Case 3:17-cv-00561-WHO Document 385 Filed 01/24/19 Page 3 of 3



 1                          [PROPOSED] ORDER

 2        PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
             January 24, 2019
     DATED: ________________                  __________________________________
 4                                            WILLIAM H. ORRICK
 5                                            UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                        -3-                    CASE NO. 3:17-CV-00561-WHO
